DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a signal per se.  Claims 18-20 recite “computer-readable storage media.” The computer-readable medium is not limited to non-transitory medium.  Therefore, the broadest reasonable interpretation of the claim includes a signal.  A signal is excluded from the statutory categories of subject matter.  See MPEP 2106(I).  See also In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).  Therefore, claims 18-20 are rejected as they are not directed to one of the four categories of patent eligible subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger et al (US 2015/0277569 A1) in view of Breed (US 2008/0065291 A1).

Regarding claim 1,
	Sprenger teaches:
A smart device comprising: ([0012-15] – mobile device 10, 22)
a radar system, the radar system including: ([0012-15, 21] – radar modules 12, 50)
at least one antenna; ([0015, 21] – antennas 24, 58)
a transceiver coupled to the at least one antenna and configured to: ([0021-22] – 12, 56, 66)
transmit, via the at least one antenna, a radar transmit signal; ([0021] – plurality of outbound pulses output from the impulse generator 56 may be broadcast / transmitted via one or more antennas 58)
receive, via the at least one antenna, a radar receive signal, the radar receive signal including a portion of the radar transmit signal that is reflected by a user, the radar receive signal causing the transceiver to become saturated; and ([0022] – The illustrated range gate 64 controls an impulse receiver 66, which samples inbound pulses via the antenna 58; When range gate 64 is sufficiently long, transceiver becomes saturated)
responsive to the transceiver becoming saturated, generate, based on the radar receive signal, a saturated radar receive signal with a clipped amplitude, the saturated radar receive signal comprising an analog signal having an amplitude that is constrained by an upper bound or a lower bound, the upper bound or the lower bound causing the amplitude of the analog signal to be relatively constant at the upper bound or the lower bound for a portion of the analog signal; ([0022] – impulse receiver 66 may provide a radar processor 68 with data regarding the pulse delay/echo, wherein the illustrated radar processor 68 uses a configurable sensitivity input 70 to generate the radar measurements that enable detection and recognition of the gestures. When transceiver becomes saturated as discussed supra, the saturated radar receive signal will have clipped amplitude and be constrained by an upper or lower bound.)
a saturation compensation module coupled to the transceiver and configured to generate, based on the saturated radar receive signal and(lined through limitation corresponds to element not taught by reference) a predicted signal, (Fig. 6; [0022-23] – detection model 72a may use one or more radar measurements to detect a gesture of a body part relative to a mobile device; gesture corresponds to predicted signal) the predicted signal comprising a sinusoidal signal; and (It would be obvious to one of ordinary skill in the art to use a sinusoidal signal. This is a default waveform in the art. Sprenger further teaches at Para. 0023 that known gestures are based on lateral movement characteristics, depth movement characteristics, etc. One of ordinary skill in the art would expect a waving hand to correspond to a sinusoidal predicted signal.)
a gesture recognition module coupled to the saturation compensation module and configured to determine a gesture performed by the user based on the predicted signal.([0023] – recognition module 72b may compare the gesture to one or more known gestures (e.g., based on lateral movement characteristics, depth movement characteristics, etc).; known gestures correspond to determined gestures)

Breed teaches:
using machine learning to generate a predicted signal ([0245] – information from each of the sensors in the system (a stream of data) can be passed directly to the neural network 65 for processing thereby… process them to provide an output indicative of the current occupancy state of the seat or of the vehicle)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Breed’s known technique to Sprenger’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Sprenger teaches a base system and method for gesture detection; (2) Breed teaches a specific technique of using normalization and a neural network within the processing step for gesture detection; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved gesture detection; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 2,
	Sprenger in view of Breed teaches the invention as claimed and discussed above.
	Sprenger further teaches:
The smart device of claim 1, wherein: 
the radar receive signal includes a motion component signal associated with at least a portion of the gesture performed by the user; ([0023] – In the illustrated example, a detection module 72a may use one or more radar measurements to detect a gesture of a body part relative to a mobile device)
the saturated radar receive signal includes a distorted version of the motion component signal based on the clipped amplitude; and ([0023] – In the illustrated example, a detection module 72a may use one or more radar measurements to detect a gesture of a body part relative to a mobile device. Radar receive signals include a motion component signal. As best interpreted by examiner, the “distortion” is simply a result of the clipped amplitude.  Because all saturated radar receive signals have a clipped amplitude, all saturated radar receive signals’ motion component signals will be “distorted.”)
the saturation compensation module is configured to recover the motion component signal from the saturated radar receive signal such that the predicted signal is based on the motion component signal. (Fig. 6; [0022-23] – detection model 72a may use one or more radar measurements to detect a gesture of a body part relative to a mobile device; gesture corresponds to predicted signal based on the motion component signal. Radar measurements correspond to motion component. Radar measurements are implicitly “recovered” in order to detect gestures)

Regarding claim 3,
Sprenger in view of Breed teaches the invention as claimed and discussed above.
	Sprenger further teaches:
The smart device of claim 1, wherein the transceiver is configured to generate the saturated radar receive signal responsive to an amplitude of the radar receive signal exceeding a saturation threshold of the transceiver. ([0022] – The illustrated range gate 64 controls an impulse receiver 66, which samples inbound pulses via the antenna 58; When range gate 64 is sufficiently long (as required by claim 1), transceiver becomes saturated and saturated radar receive signal is generated.)

Regarding claim 4,
	Sprenger in view of Breed teaches the invention as claimed and discussed above.
	
Sprenger does not explicitly teach:
The smart device of claim 1, wherein the saturation compensation module includes a normalization module coupled to the transceiver, the normalization module configured to normalize the saturated radar receive signal to produce a normalized data sequence, the normalized data sequence used to generate the predicted signal.

Breed teaches:
The smart device of claim 1, wherein the saturation compensation module includes a normalization module coupled to the transceiver, the normalization module configured to normalize the saturated radar receive signal to produce a normalized data sequence, the normalized data sequence used to generate the predicted signal. ([0143] – each of the measured data is input to a normalized circuit 64 and normalized)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Breed’s known technique to Sprenger’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Sprenger teaches a base system and method for gesture detection; (2) Breed teaches a specific technique of using normalization and a neural network within the processing step for gesture detection; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved gesture detection; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 5,
	Sprenger in view of Breed teaches the invention as claimed and discussed above.

	Sprenger further teaches:
recover the motion component signal from the saturated radar receive signal to produce a set of predicted samples associated with the predicted signal (Fig. 6; [0022-23] – detection model 72a may use one or more radar measurements to detect a gesture of a body part relative to a mobile device; Radar measurements correspond to predicted samples associated with predicted signal.)

	Sprenger does not teach:
The smart device of claim 4, wherein the saturation compensation module includes a machine-learned module coupled to the normalization module, the machine-learned module configured to: 
accept a set of normalized samples within the normalized data sequence based on a temporal processing window, the normalized data sequence including a motion component signal associated with the gesture, the motion component signal distorted within the normalized data sequence based on the clipped amplitude of the saturated radar receive signal; and 
recover the motion component signal from the saturated radar receive signal to produce a set of predicted samples associated with the predicted signal, the set of predicted samples based on the motion component signal, the set of normalized samples and the set of predicted samples having similar quantities of samples based on a size of the temporal processing window.
recover the motion component signal from the saturated radar receive signal to produce a set of predicted samples associated with the predicted signal, the set of normalized samples and the set of predicted samples having similar quantities of samples based on a size of the temporal processing window.

	Breed further teaches:
The smart device of claim 4, wherein the saturation compensation module includes a machine-learned module coupled to the normalization module, the machine-learned module configured to: ([0143] – each of the measured data is input to a normalization circuit 64 and normalized. The normalized measured data is input to the neural network 65 as wave data)
accept a set of normalized samples within the normalized data sequence based on a temporal processing window, the normalized data sequence including a motion component signal associated with the gesture, the motion component signal distorted within the normalized data sequence based on the clipped amplitude of the saturated radar receive signal; and ([0142] – The processing circuit 63 collects measured data at intervals of 7 ms ( or at another time interval with the time interval also being referred to as a time window or time period))
the set of normalized samples and the set of predicted samples having similar quantities of samples based on a size of the temporal processing window. ([0142-143] – Each of the measured data is input to a normalization circuit 64 and normalized.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Breed’s known technique to Sprenger’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Sprenger teaches a base system and method for gesture detection; (2) Breed teaches a specific technique of using normalization and a neural network within the processing step for gesture detection; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved gesture detection; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 6,
	Sprenger in view of Breed teaches the invention as claimed and discussed above.
	
Sprenger does not teach:
The smart device of claim 5, wherein: the saturation compensation module includes a training module coupled to the machine learned module and the normalization module, the training module configured to: 
provide a training data sequence to the normalization module; and 
provide truth data to the machine-learned module; 
the normalization module is configured to generate another normalized data sequence based on the training data sequence; and 
the machine-learned module is configured to execute a training procedure to determine machine-learning parameters based on the other normalized data sequence and the truth data.

Breed further teaches:
The smart device of claim 5, wherein: the saturation compensation module includes a training module coupled to the machine learned module and the normalization module, the training module configured to: 
provide a training data sequence to the normalization module; and ([0150] – Next, based on the training data from the reflected waves of the ultrasonic sensor systems 6, 8, 9, 10 and the other sensors 7, 71, 73,76, 78 the vector data is collected (step S3).)
provide truth data to the machine-learned module; ([0150] – Next, in order to provide data for the neural network 65 to learn the patterns of seated states, data is recorded for patterns of all possible seated or occupancy states and a list is maintained recording the seated or occupancy states for which data was acquired))
the normalization module is configured to generate another normalized data sequence based on the training data sequence; and ([0143] – normalized measured data is input to the neural network 65 as wave data.)
the machine-learned module is configured to execute a training procedure to determine machine-learning parameters based on the other normalized data sequence and the truth data. ([0164] – for example, 500 points per vector may be collected and fed to the neural network during the training stage and, after careful pruning, the final number of data points to be used by the vehicle mounted system may be reduced to 150, for example.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Breed’s known technique to Sprenger’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Sprenger teaches a base system and method for gesture detection; (2) Breed teaches a specific technique of using normalization and a neural network within the processing step for gesture detection; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved gesture detection; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 7,
	Sprenger in view of Breed teaches the invention as claimed and discussed above.

	Sprenger does not teach:
The smart device of claim 6, wherein the training module is configured to: 
generate sinusoidal signals to simulate non-saturated radar receive signals, the sinusoidal signals representing the truth data; and
generate non-sinusoidal signals having different clipped amplitudes to simulate probable saturated radar receive signals, the non-sinusoidal signals representing saturated versions of the non-saturated radar receive signals, the non-sinusoidal signals representing the training data sequence.

	Breed further teaches:
The smart device of claim 6, wherein the training module is configured to: 
generate sinusoidal signals to simulate non-saturated radar receive signals, the sinusoidal signals representing the truth data; and ([0150] – data is recorded for patterns of all possible seated or occupancy states and a list is maintained recording the seated or occupancy states for which data was acquired. As discussed supra, it would be obvious to one of ordinary skill in the art to use sinusoidal signals.)
generate non-sinusoidal signals having different clipped amplitudes to simulate probable saturated radar receive signals, the non-sinusoidal signals representing saturated versions of the non-saturated radar receive signals, the non-sinusoidal signals representing the training data sequence. ([0150] – data is recorded for patterns of all possible seated or occupancy states and a list is maintained recording the seated or occupancy states for which data was acquired. As discussed supra, when range gate is sufficiently long, transceiver becomes saturated and saturated radar receive signal will have clipped amplitude.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Breed’s known technique to Sprenger’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Sprenger teaches a base system and method for gesture detection; (2) Breed teaches a specific technique of using normalization and a neural network within the processing step for gesture detection; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved gesture detection; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 8,
Sprenger in view of Breed teaches the invention as claimed and discussed above.

	Sprenger further teaches:
The smart device of claim 7, wherein: the sinusoidal signals have different frequencies; ([0021] – In the illustrated example, a noise source 52 may feed randomized noise into a pulse repetition generator 54, which may in turn provide the necessary timing parameters to an impulse generator 56. A plurality of outbound pulses output from the impulse generator 56 may be broadcast/transmitted via one or more antennas 58.) and 
frequencies of the non-sinusoidal signals correspond to the different frequencies of the sinusoidal signals. ([0021] – configurable range input 62 to control a range gate/controller 64. A sinusoidal signal obtained via outbound pulses at a certain frequency will correspond to a non-sinusoidal signal obtained via outbound pulses at same frequency.)

Regarding claim 9,
Sprenger in view of Breed teaches the invention as claimed and discussed above.

	Sprenger further teaches:
The smart device of claim 7, wherein the sinusoidal signals and the non-sinusoidal signals are periodic. (Sinusoidal signals are inherently periodic. It would be obvious to one of ordinary skill in the art that the non-sinusoidal signals are also periodic because the clipped amplitudes causing the signals to be non-sinusoidal are simply caused by saturation.)

Regarding claim 10,
Sprenger in view of Breed teaches the invention as claimed and discussed above.

Sprenger does not teach:
The smart device of claim 6, further comprising: a proximity sensor configured to measure different distances between the smart device and the user, 
wherein the training module is coupled to the proximity sensor and configured to: generate the truth data based on the measured distances; 
cause the radar system to transmit at least one other radar transmit signal and receive at least one other radar receive signal while the proximity sensor measures the distances; and 
generate the training data sequence based on the at least one other radar receive signal.

	Breed further teaches:
The smart device of claim 6, further comprising: a proximity sensor configured to measure different distances between the smart device and the user, (Fig. 25 – dynamic position tracking; [0201-220] )
wherein the training module is coupled to the proximity sensor and configured to: generate the truth data based on the measured distances; ([0201-220] – This involves the training of neural networks or other pattern recognition techniques)
cause the radar system to transmit at least one other radar transmit signal and receive at least one other radar receive signal while the proximity sensor measures the distances; and (Fig. 25; [0201-220] – radar system also classifies occupant type (classifications 1-4) in addition to dynamic position tracking)
generate the training data sequence based on the at least one other radar receive signal. ([0201-220] – This involves the training of neural networks or other pattern recognition techniques)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Breed’s known technique to Sprenger’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Sprenger teaches a base system and method for gesture detection; (2) Breed teaches a specific technique of using normalization and a neural network within the processing step for gesture detection; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved gesture detection; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 11,
Sprenger in view of Breed teaches the invention as claimed and discussed above.

Sprenger does not explicitly teach:
The smart device of claim 1, wherein the saturation compensation module includes a machine-learned module comprising a deep neural network with at least two hidden layers.

	Breed further teaches:
The smart device of claim 1, wherein the saturation compensation module includes a machine-learned module comprising a deep neural network with at least two hidden layers. ([0495] – one or more of the hidden layers)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Breed’s known technique to Sprenger’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Sprenger teaches a base system and method for gesture detection; (2) Breed teaches a specific technique of using normalization and a neural network within the processing step for gesture detection; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved gesture detection; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 12,
	Sprenger teaches:
A method comprising: 
transmitting a radar transmit signal using a transceiver ([0021] – plurality of outbound pulses output from the impulse generator 56 may be broadcast / transmitted via one or more antennas 58) of a radar system; ([0012-15, 21] – radar modules 12, 50)
receiving a radar receive signal using the transceiver, the radar receive signal including a portion of the radar transmit signal that is reflected by a user, the radar receive signal causing the transceiver to become saturated; ([0022] – The illustrated range gate 64 controls an impulse receiver 66, which samples inbound pulses via the antenna 58; When range gate 64 is sufficiently long, transceiver becomes saturated)
responsive to the transceiver becoming saturated, generating, based on the radar receive signal, a saturated radar receive signal with a clipped amplitude, the saturated radar receive signal comprising an analog signal having an amplitude that is constrained by an upper bound or a lower bound, the upper bound or the lower bound causing the amplitude of the analog signal to be relatively constant at the upper bound or the lower bound for a portion of the analog signal; ([0022] – impulse receiver 66 may provide a radar processor 68 with data regarding the pulse delay/echo, wherein the illustrated radar processor 68 uses a configurable sensitivity input 70 to generate the radar measurements that enable detection and recognition of the gestures. When transceiver becomes saturated as discussed supra, the saturated radar receive signal will have clipped amplitude and be constrained by an upper or lower bound.)
generating, based on the saturated radar receive signal and using a (lined through limitation corresponds to element not taught by reference) module, a predicted signal, , (Fig. 6; [0022-23] – detection model 72a may use one or more radar measurements to detect a gesture of a body part relative to a mobile device; gesture corresponds to predicted signal) the predicted signal comprising a sinusoidal signal; and  (It would be obvious to one of ordinary skill in the art to use a sinusoidal signal. This is a default waveform in the art. Sprenger further teaches at Para. 0023 that known gestures are based on lateral movement characteristics, depth movement characteristics, etc. One of ordinary skill in the art would expect a waving hand to correspond to a sinusoidal predicted signal.)
determining a gesture performed by the user based on the predicted signal. ([0023] – recognition module 72b may compare the gesture to one or more known gestures (e.g., based on lateral movement characteristics, depth movement characteristics, etc).; known gestures correspond to determined gestures)

Breed teaches:
generating, using a machine-learned module, a predicted signal ([0245] – information from each of the sensors in the system (a stream of data) can be passed directly to the neural network 65 for processing thereby… process them to provide an output indicative of the current occupancy state of the seat or of the vehicle)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Breed’s known technique to Sprenger’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Sprenger teaches a base system and method for gesture detection; (2) Breed teaches a specific technique of using normalization and a neural network within the processing step for gesture detection; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved gesture detection; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 13,
Sprenger in view of Breed teaches the invention as claimed and discussed above.
	Sprenger further teaches:
The method of claim 12, wherein: 
the radar receive signal includes a motion component signal associated with the gesture; ([0023] – In the illustrated example, a detection module 72a may use one or more radar measurements to detect a gesture of a body part relative to a mobile device)
the generating of the saturated radar receive signal causes the motion component signal within the saturated radar receive signal to become distorted based on the clipped amplitude; and ([0023] – In the illustrated example, a detection module 72a may use one or more radar measurements to detect a gesture of a body part relative to a mobile device. Radar receive signals include a motion component signal. As best interpreted by examiner, the “distortion” is simply a result of the clipped amplitude.  Because all saturated radar receive signals have a clipped amplitude, all saturated radar receive signals’ motion component signals will be “distorted.”)
the generating of the predicted signal comprises recovering the motion component signal from the saturated radar receive signal. (Fig. 6; [0022-23] – detection model 72a may use one or more radar measurements to detect a gesture of a body part relative to a mobile device; gesture corresponds to predicted signal based on the motion component signal. Radar measurements correspond to motion component. Radar measurements are implicitly “recovered” in order to detect gestures)

Regarding claim 14,
Sprenger in view of Breed teaches the invention as claimed and discussed above.
	Sprenger further teaches:
The method of claim 13, wherein: 
the receiving of the radar receive signal comprises receiving the radar receive signal using a transceiver; and ([0022] – The illustrated range gate 64 controls an impulse receiver 66, which samples inbound pulses via the antenna 58; When range gate 64 is sufficiently long, transceiver becomes saturated)
the causing of the motion component signal to become distorted is responsive to an amplitude of the radar receive signal exceeding a saturation threshold of the transceiver. ([0022] – The illustrated range gate 64 controls an impulse receiver 66, which samples inbound pulses via the antenna 58; When range gate 64 is sufficiently long (as required by claim 1), transceiver becomes saturated and saturated radar receive signal is generated.)

Regarding claim 15,
Sprenger in view of Breed teaches the invention as claimed and discussed above.
	Sprenger further teaches:
The method of claim 14, further comprising: increasing an amplitude of the radar transmit signal to increase a sensitivity of the transceiver, the increasing of the amplitude increasing a likelihood of an amplitude of another radar receive signal to exceed the saturation threshold of the transceiver. ([0022] – impulse receiver 66 may provide a radar processor 68 with data regarding the pulse delay/echo, wherein the illustrated radar processor 68 uses a configurable sensitivity input 70 to generate the radar measurements that enable detection and recognition of the gestures.

Regarding claim 16,
Sprenger in view of Breed teaches the invention as claimed and discussed above.

Sprenger does not teach:
The method of claim 12, further comprising: 
training the machine-learned module, the training of the machine-learned module comprising: 
generating sinusoidal signals to simulate non-saturated radar receive signals; 
providing the sinusoidal signals as truth data to the machine-learned module; generating non-sinusoidal signals having different clipped amplitudes to simulate probable saturated radar receive signals having similar frequencies as the sinusoidal signals; and 
providing the non-sinusoidal signals as a training data sequence to the machine-learned module. 

	Breed further teaches:
The method of claim 12, further comprising: 
training the machine-learned module, the training of the machine-learned module comprising: 
generating sinusoidal signals to simulate non-saturated radar receive signals; ([0150] – data is recorded for patterns of all possible seated or occupancy states and a list is maintained recording the seated or occupancy states for which data was acquired. As discussed supra, it would be obvious to one of ordinary skill in the art to use sinusoidal signals.)
providing the sinusoidal signals as truth data to the machine-learned module; ([00467] – The training procedure and the test procedure of the neural network 65 will hereafter be described with a flowchart shown in FIG. 18.)
generating non-sinusoidal signals having different clipped amplitudes to simulate probable saturated radar receive signals having similar frequencies as the sinusoidal signals; and ([0150] – data is recorded for patterns of all possible seated or occupancy states and a list is maintained recording the seated or occupancy states for which data was acquired. As discussed supra, when range gate is sufficiently long, transceiver becomes saturated and saturated radar receive signal will have clipped amplitude.)
providing the non-sinusoidal signals as a training data sequence to the machine-learned module. ([00467] – The training procedure and the test procedure of the neural network 65 will hereafter be described with a flowchart shown in FIG. 18.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Breed’s known technique to Sprenger’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Sprenger teaches a base system and method for gesture detection; (2) Breed teaches a specific technique of using normalization and a neural network within the processing step for gesture detection; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved gesture detection; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 17,
	Sprenger in view of Breed teaches the invention as claimed and discussed above.

	Sprenger does not teach:
The method of claim 12, further comprising: 
training the machine-learned module, the training of the machine-learned module comprising: 
accepting, from a proximity sensor, measurement data associated with different distances between a radar system and the user during a given time period;
transmitting, using the radar system, at least one other radar transmit signal during the given time period
receiving, using the radar system, at least one other radar transmit signal associated with the at least one other radar transmit signal during the given time period;
generating the truth data based on the measurement data;  
generating a training data sequence based on the at least one radar receive signal; and 
providing the training data sequence and the truth data to the machine learned module

	Breed teaches:
The method of claim 12, further comprising: 
training the machine-learned module, the training of the machine-learned module comprising: [00467] – The training procedure and the test procedure of the neural network 65 will hereafter be described with a flowchart shown in FIG. 18.)
accepting, from a proximity sensor, measurement data associated with different distances between a radar system and the user during a given time period; (Fig. 25 – dynamic position tracking; [0201-220] )
transmitting, using the radar system, at least one other radar transmit signal during the given time period; (Fig. 25; [0201-220] – radar system also classifies occupant type (classifications 1-4) in addition to dynamic position tracking)
receiving, using the radar system, at least one other radar transmit signal associated with the at least one other radar transmit signal during the given time period; (Fig. 25; [0201-220] – radar system also classifies occupant type (classifications 1-4) in addition to dynamic position tracking)
generating the truth data based on the measurement data;  ([0150] – data is recorded for patterns of all possible seated or occupancy states and a list is maintained recording the seated or occupancy states for which data was acquired)
generating a training data sequence based on the at least one radar receive signal; and 
providing the training data sequence and the truth data to the machine learned ([0150] – data is recorded for patterns of all possible seated or occupancy states and a list is maintained recording the seated or occupancy states for which data was acquired)
module.([0467] – after training the seated-state of the passenger A and developing the neural network weights, the system is tested.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Breed’s known technique to Sprenger’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Sprenger teaches a base system and method for gesture detection; (2) Breed teaches a specific technique of using normalization and a neural network within the processing step for gesture detection; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved gesture detection; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 18,
	Sprenger teaches:
A computer-readable storage media comprising computer- executable instructions that, responsive to execution by a processor, implement: ([0016] – The method 28 may be implemented as one or more modules in set of logic instructions stored in a machine- or computer-readable storage medium)
a saturation compensation module configured to: 
accept an input data sequence associated with a saturated radar receive signal, the saturated radar receive signal having a clipped amplitude ([0022] – impulse receiver 66 may provide a radar processor 68 with data regarding the pulse delay/echo, wherein the illustrated radar processor 68 uses a configurable sensitivity input 70 to generate the radar measurements that enable detection and recognition of the gestures. When transceiver becomes saturated as discussed supra, the saturated radar receive signal will have clipped amplitude and be constrained by an upper or lower bound.) that distorts a motion component signal associated with a gesture performed by a user, the saturated radar receive signal including a distorted version of the motion component signal; and ([0023] – In the illustrated example, a detection module 72a may use one or more radar measurements to detect a gesture of a body part relative to a mobile device. Radar receive signals include a motion component signal. As best interpreted by examiner, the “distortion” is simply a result of the clipped amplitude.  Because all saturated radar receive signals have a clipped amplitude, all saturated radar receive signals’ motion component signals will be “distorted.”)
recover, (lined through limitation corresponds to element not taught by reference) the motion component signal from the input data sequence to produce a predicted data sequence based on the motion component signal, (Fig. 6; [0022-23] – detection model 72a may use one or more radar measurements to detect a gesture of a body part relative to a mobile device; gesture corresponds to predicted signal based on the motion component signal. Radar measurements correspond to motion component. Radar measurements are implicitly “recovered” in order to detect gestures) the predicted data sequence comprising a sinusoidal signal; and (It would be obvious to one of ordinary skill in the art to use a sinusoidal signal. This is a default waveform in the art. Sprenger further teaches at Para. 0023 that known gestures are based on lateral movement characteristics, depth movement characteristics, etc. One of ordinary skill in the art would expect a waving hand to correspond to a sinusoidal predicted signal.)
a gesture recognition module configured to determine the gesture based on the predicted data sequence. ([0023] – recognition module 72b may compare the gesture to one or more known gestures (e.g., based on lateral movement characteristics, depth movement characteristics, etc).; known gestures correspond to determined gestures)

Breed teaches:
using machine learning ([0245] – information from each of the sensors in the system (a stream of data) can be passed directly to the neural network 65 for processing thereby… process them to provide an output indicative of the current occupancy state of the seat or of the vehicle)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Breed’s known technique to Sprenger’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Sprenger teaches a base system and method for gesture detection; (2) Breed teaches a specific technique of using normalization and a neural network within the processing step for gesture detection; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved gesture detection; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 19,
	Sprenger teaches the invention as claimed and discussed above.

	Sprenger further teaches:
recover the motion component signal from the set of normalized samples to produce a set of predicted samples associated with the predicted data sequence, (Fig. 6; [0022-23] – detection model 72a may use one or more radar measurements to detect a gesture of a body part relative to a mobile device; Radar measurements correspond to predicted samples associated with predicted signal.)]

	Sprenger does not teach:	
The computer-readable storage media of claim 18, wherein the saturation compensation module includes:
a normalization module configured to normalize the input data sequence to produce a normalized data sequence; and
a machine-learned module configured to: 
accept a set of normalized samples within the normalized data sequence based on a temporal processing window; and 
the set of normalized samples and the set of predicted samples having similar quantities of samples based on a size of the temporal processing window

	Breed teaches:
The computer-readable storage media of claim 18, wherein the saturation compensation module includes: (Id.)
a normalization module configured to normalize the input data sequence to produce a normalized data sequence; and([0143] – each of the measured data is input to a normalized circuit 64 and normalized)
a machine-learned module configured to: 
accept a set of normalized samples within the normalized data sequence based on a temporal processing window; and ([0143] – each of the measured data is input to a normalization circuit 64 and normalized. The normalized measured data is input to the neural network 65 as wave data)
the set of normalized samples and the set of predicted samples having similar quantities of samples based on a size of the temporal processing window. ([0142] – The processing circuit 63 collects measured data at intervals of 7 ms ( or at another time interval with the time interval also being referred to as a time window or time period))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Breed’s known technique to Sprenger’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Sprenger teaches a base system and method for gesture detection; (2) Breed teaches a specific technique of using normalization and a neural network within the processing step for gesture detection; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved gesture detection; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 20,
Sprenger in view of Breed teaches the invention as claimed and discussed above.	

Sprenger does not teach:
The computer-readable storage media of claim 19, wherein: 
the saturation compensation module includes a training module configured to: 
generate sinusoidal signals to simulate non-saturated radar receive signals, the sinusoidal signals representing truth data; 
generate non-sinusoidal signals having different clipped amplitudes to simulate probable saturated radar receive signals having similar frequencies as the sinusoidal signals, the non-sinusoidal signals representing a training data sequence; and 
provide the sinusoidal signals and the non-sinusoidal signals to the machine learned module; and 
the machine-learned module is configured to execute a training procedure based on the sinusoidal signals and the non-sinusoidal signals. 

	Breed further teaches:
The computer-readable storage media of claim 19, wherein: 
the saturation compensation module includes a training module configured to: 
generate sinusoidal signals to simulate non-saturated radar receive signals, the sinusoidal signals representing truth data; ([0150] – data is recorded for patterns of all possible seated or occupancy states and a list is maintained recording the seated or occupancy states for which data was acquired. As discussed supra, it would be obvious to one of ordinary skill in the art to use sinusoidal signals.)
generate non-sinusoidal signals having different clipped amplitudes to simulate probable saturated radar receive signals having similar frequencies as the sinusoidal signals, the non-sinusoidal signals representing a training data sequence; and ([0150] – data is recorded for patterns of all possible seated or occupancy states and a list is maintained recording the seated or occupancy states for which data was acquired. As discussed supra, when range gate is sufficiently long, transceiver becomes saturated and saturated radar receive signal will have clipped amplitude.)
provide the sinusoidal signals and the non-sinusoidal signals to the machine learned module; and ([00467] – The training procedure and the test procedure of the neural network 65 will hereafter be described with a flowchart shown in FIG. 18.)
the machine-learned module is configured to execute a training procedure based on the sinusoidal signals and the non-sinusoidal signals. ([00467] – The training procedure and the test procedure of the neural network 65 will hereafter be described with a flowchart shown in FIG. 18.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Breed’s known technique to Sprenger’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Sprenger teaches a base system and method for gesture detection; (2) Breed teaches a specific technique of using normalization and a neural network within the processing step for gesture detection; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved gesture detection; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648                                                                                                                                                                                         
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648